943 A.2d 262 (2008)
COMMONWEALTH of Pennsylvania, Appellee
v.
Nathan A. ETCHISON, Appellant.
No. 31 WAP 2007.
Supreme Court of Pennsylvania.
Argued March 5, 2008.
Decided March 24, 2008.
Ryan Cassidy Helsel, for Nathan A. Etchison.
Jennifer Anne Buck, Randa Bobette Clark, Butler, for Com. of Pennsylvania.
Prior report: Pa. Super., 916 A.2d 1169.

ORDER
PER CURIAM.
The Order of the Superior Court is AFFIRMED.
Justice TODD did not participate in the consideration or decision of this case.
Chief Justice CASTILLE dissents.